UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


VIOLA M. JOHNSON,                      
                Plaintiff-Appellant,
                 v.
QUIN RIVERS AGENCY FOR
COMMUNITY ACTION, INCORPORATED;
MICHELLE N. GREENIDGE-MOORE,
Head Start Director, Quin Rivers
Agency for Community Action,
Incorporated; MARY V. WARE,
Executive Director of Quin Rivers
Agency for Community Action,
Incorporated,
              Defendants-Appellees,
                and                            No. 01-1784
QUIN RIVERS EXECUTIVE BOARD OF
DIRECTORS; QUIN RIVERS AGENCY FOR
COMMUNITY ACTION, INCORPORATED
HEAD START POLICY COUNCIL; QUIN
RIVERS HEAD START PROGRAM;
COMMONWEALTH OF VIRGINIA HEAD
START PROGRAMS HEALTH AND
HUMAN SERVICES; UNITED STATES
OFFICE OF HUMAN DEVELOPMENT
SERVICES, DEPARTMENT OF
HEALTH AND HUMAN SERVICES, HEAD
START PROGRAMS, HEAD START
BRANCH CHIEF,
                        Defendants.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                          (CA-00-330-3)
2                  JOHNSON v. QUIN RIVERS AGENCY
                    Submitted: March 29, 2002

                      Decided: April 24, 2002

    Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Bernice Stafford-Turner, Richmond, Virginia, for Appellant. Charles
G. Meyer, III, LECLAIR RYAN, P.C., Richmond, Virginia; Laura
Graham Fox, LAURA G. FOX, P.L.L.C., Warrenton, Virginia, for
Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Viola M. Johnson appeals the district court’s order granting sum-
mary judgment in favor of Appellees on her employment discrimina-
tion claims raised under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
2001). Johnson also seeks review of the district court’s orders deny-
ing numerous discovery requests. We have reviewed the parties’
briefs, the joint appendix, the supplemental joint appendix, and the
district court’s orders and find no error. Accordingly, we affirm.

  We review the district court’s orders concerning discovery man-
agement for abuse of discretion. Wells v. Liddy, 186 F.3d 505, 518
                   JOHNSON v. QUIN RIVERS AGENCY                     3
n.12 (4th Cir. 1999). We conclude the district court did not abuse its
discretion when it denied Johnson’s numerous discovery requests.

   On the merits, the district court properly found that Johnson failed
to establish a hostile work environment claim. See Causey v. Balog,
162 F.3d 795, 801 (4th Cir. 1998). Furthermore, Johnson’s discrimi-
natory discharge and retaliation claims fail because she has failed to
show the legitimate, non-discriminatory reasons Appellees offered for
terminating her were a pretext for discrimination. See Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 137-39 (2000).
Accordingly, we affirm the judgment on the reasoning of the district
court. Johnson v. Quin Rivers Agency for Community Action, Inc.,
No. CA-00-330-3 (E.D. Va. May 9, 2001). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED